DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 7 and 13 have been amended. 
		Claims: 2-6, 8-12 and 14-18 have not been amended. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-7, 10-13  and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US Patent Publication 2018/0220339 herein after referenced as Arora) in view of Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal) and further in view of Salkintzis (US Patent Publication 2019/0215691 herein after referenced as Salkintzis).

Regarding claim 1 and claim 7 and claim 13, Arora discloses:
A method for providing a 5G mobile network, comprising: and A system for providing a 5G mobile network, comprising: and A non-transitory computer-readable medium containing instructions for providing a 5G mobile network which, when executed, cause a system to perform steps comprising: providing a 5G standalone (SA) base station; providing an Interworking Function (IWF) in communication with the 5G SA base station; and providing an Evolved Packet Core (EPC) in communication with the IWF; (Arora, Fig. 4 & [0036] discloses the network architecture enables interworking of both the circuit-switched and packet-switched CDMA networks and CDMA access networks including MSes and BTS (i.e. reads on base station), 4G/LTE access network including UEs and eNodeB and WiFi access network including devices and AP are provided and all access networks are gatewayed by HNG (i.e. reads on IWF) which is in communication with a 4G packet core (i.e. reads on EPC) and the BTS may be specially configured to interoperate with HNG and may be a standard BTS; Arora, [0062] discloses the methods may apply to LTE-compatible networks to UMTS-compatible networks, 2G, 3G, 4G, 5G (i.e. reads on 5G mobile network) or other networks and with particular reference to 5G, interworking of UMTS or CDMA to interface with a 5G core network may also be supported either in the case of 5G standalone (i.e. reads on standalone base station) or 5G non-standalone and interworking, stateful proxying, network node virtualization, etc. may be used to interwork to 5G native protocols; Arora, [0049] discloses each of the modules are coupled to each other within base station management gateway and may execute one or more shared processors coupled with memory.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the invention can be implemented within a 5G network and a 5G standalone base station BTS).
(Arora, Fig. 4 & [0036] discloses the network architecture enables interworking of both the circuit-switched and packet-switched CDMA networks and CDMA access networks including MSes and BTS, 4G/LTE access network including UEs (i.e. reads on legacy 4G/LTE UEs) and eNodeB (i.e. reads on base station) and WiFi access network including devices and AP are provided and all access networks are gatewayed by HNG (i.e. reads on IWF) which is in communication with a 4G packet core (i.e. reads on EPC) and the BTS may be specially configured to interoperate with HNG and may be a standard BTS; Arora, [0033] discloses inter-RAT handover’s may be provided at the gateway by proxying handover communications from one RAT into appropriate handover communications towards the core network of another RAT and may be configured to provide one or more application aware inter-radio access technology slices across CDMA, 3G, 4G, 5G (i.e. reads on supporting legacy 4G/LTE UEs with a 5GC SA core without needing to have legacy EPC functions by utilizing network slices as proxy instead of hardware devices) and wireless local area networking technologies; Arora, [0062] discloses the methods may apply to LTE-compatible networks to UMTS-compatible networks, 2G, 3G, 4G, 5G or other networks and with particular reference to 5G, interworking of UMTS or CDMA to interface with a 5G core network may also be supported either in the case of 5G standalone or 5G non-standalone and interworking, stateful proxying, network node virtualization, etc. may be used to interwork to 5G native protocol; Arora, [0003] discloses a need therefore exists to eliminate dependency on legacy hardware and software (i.e. reads on without needing to have any legacy functions) while still providing CDMA/EVDO services and the present disclosure presents a way to meet this.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the HNG is an interworking function that supports legacy 4G/LTE UEs with a 5GC Core network without needing to have any legacy EPC functions as the HNG virtualizes the process into slices in order to eliminate dependency on legacy hardware and software).
Arora discloses a gateway interworking function between multiple different types of networks connected to both the base station and the core network but fails to explicitly disclose that the gateway interworking function includes an AMF and MME as well as failing to explicitly disclose that said gateway interworking function performs authentication and therefore fails to disclose “functioning, by the IWF, as an Access and Mobility Management Function (AMF) to the 5G SA base station and functioning as a Mobility Management Entity (MME) towards the EPC; using 5G core functions to provide subscriber authentication and authorization support for legacy 4G UEs;”.
In a related field of endeavor, Fang discloses:
and functioning as a Mobility Management Entity (MME) towards the EPC; (Fang, Fig. 2 & [0042]-[0043] discloses a network control node includes a BSC/PCF, an IWS and a MME (i.e. reads on functioning as an MME) and the BSC/PCF is a base station controller for control of the CDMA base station over an Abis interface and the MME is a network entity used to control the eNodeB over S1-MME interface and an IWS is configured to support different wireless technologies interworking and the IWS is connected to the BSC/PCF over an A21 interface and connected to the MME over a S102 interface and discloses a serving gateway such as a PDSN/HSGW is a serving gateway for a CDMA 2000 radio access network connecting to a LTE core network (i.e. reads on EPC) and can connect to a BSC/PCF over an A100/A11 interface; Fang, [0003] discloses a wireless communication system can include a core network that is in communication with one or more base station; Fang, [0037] discloses various examples of wireless communication system that can implement the invention includes Evolved UTRAN (E-UTRAN), Long Term Evolution LTE, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the network control node is a device that includes an IWS and MME that is in communication with a core network such as an LTE core network EPC and would therefore function as both an MME and IWS towards the EPC).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora to incorporate the teachings of Fang for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network as taught by Arora) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network, wherein the hybrid gateway includes MME functionalities as taught by Fang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network (i.e. as taught by Arora & Fang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Arora in view of Fang fails to explicitly disclose that the hybrid gateway includes an AMF and performs authentication and therefore fails to disclose “functioning, by the IWF, as an Access and Mobility Management Function (AMF) to the 5G SA base station” and “using 5G core functions to provide subscriber authentication and authorization support for legacy 4G UEs”.
In a related field of endeavor, Panchal discloses:
functioning, by the IWF, as an Access and Mobility Management Function (AMF) to the 5G SA base station (Panchal, [0010] discloses a network includes a radio access network and a core network that provides access to a service and includes networks of diverse technologies such as 4G wireless, 5G wireless, LTE, etc. and may be a non-standalone NSA or standalone SA (i.e. reads on a standalone 5G base station); Panchal, [0054]-[0055] discloses the MME may be integrated with an AMF (i.e. reads on functioning by the IWF as an AMF) and discloses the MME provides management services such as mobility and roaming management; Panchal, [0099] discloses the AMF (i.e. reads as functioning as an AMF) may receive the selected policy and transmit the selected policy to the appropriate access devices (i.e. reads on 5G SA base station); Panchal, Fig. 1 & [0023] discloses access devices includes an LTE eNB, a next generation Node B gNB (i.e. reads on 5G base station), etc.; Panchal, [0059] discloses AMF provides access and mobility related services such as mobility management and termination of control plane interface such as N2 and non-access stratum NAS-N1.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a combination of an MME and AMF in a single device includes a IWF functionality as the MME and AMF are directed towards different systems and provides an AMF function to the 5G SA base station and core network). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora in view of Fang to incorporate the teachings of Panchal for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network as taught by Arora) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network, wherein the hybrid gateway includes AMF functionalities as taught by Panchal) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that utilizes a hybrid gateway in communication with a base station and core network (i.e. as taught by Arora & Panchal) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Arora in view of Fang and further in view of Panchal fails to explicitly disclose that the hybrid gateway performs authentication and therefore fails to disclose “using 5G core functions to provide subscriber authentication and authorization support for legacy 4G UEs;”. 
In a related field of endeavor, Salkintzis discloses:
using 5G core functions to provide subscriber authentication and authorization support for legacy 4G UEs; (Salkintzis, [0080] discloses legacy UEs (i.e. reads on legacy 4G UEs) may be authenticated and authorized by the 5G CN (i.e. reads on using 5G core functions to provide subscriber authentication and authorization) when they establish an IKEv2/IPsec connection to the N3IWF and in this way legacy UEs may connect without requiring new UE capabilities; Salkintzis, [0094] discloses the interworking entity may perform AAA functions; Salkintzis, [0078] discloses a new network element referred to as a non-3GPP interworking function N3IWF; Salkintzis, [0041] discloses long term evolution LTE and that the new network elements have been specified including the authentication, authorization and accounting AAA server; Salkintzis, [0004] discloses 4G).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora in view of Fang and further in view of Panchal to incorporate the teachings of Salkintzis for the purpose of providing the system with a means to allow legacy UEs to connect to the network without requiring new UE capabilities (Salkintzis, [0080]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that utilizes a hybrid interworking gateway as taught by Arora) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that utilizes a hybrid interworking gateway, wherein the interworking gateway performs authentication and authorization utilizing 5G CN to authenticate and authorize legacy UEs as taught by Salkintzis) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that utilizes a hybrid interworking gateway (i.e. as taught by Arora & Salkintzis) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 4 and claim 10 and claim 16, Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses:
The method of claim 1 and The system of claim 7 further comprising and The computer-readable medium of claim 13 further comprising instructions for managing, by the IWF, handover between a 5G SA gNb and other eNbs in the network (Arora, [0033] discloses inter-RAT handover’s may be provided at the gateway by proxying handover communications from one RAT into appropriate handover communications towards the core network of another RAT and may be configured to provide one or more application aware inter-radio access technology slices across CDMA, 3G, 4G, 5G and wireless local area networking technologies.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the handover can be implemented to be performed between the different systems available including CDMA, 3G, 4G and 5G). 
Regarding claim 5 and claim 11 and claim 17, Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses:
The method of claim 1 further comprising and The system of claim 7 and The computer-readable medium of claim 13 further comprising instructions for attaching, by the 5G base station, to 5G coverage whenever available (Arora, [0006] discloses mobile devices attached to the CDMA BTS; Arora, [0033] discloses inter-RAT handover’s may be provided at the gateway by proxying handover communications from one RAT into appropriate handover communications towards the core network of another RAT and may be configured to provide one or more application aware inter-radio access technology slices across CDMA, 3G, 4G, 5G and wireless local area networking technologies.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the invention can be implemented to have the mobile devices attach to a 5G base station BTS when available).
Regarding claim 6 and claim 12 and claim 18, Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses:
The method of claim 1 and The system of claim 7 further comprising and The computer-readable medium of claim 13 further comprising instructions for managing handing over, by the IWF, the 5G UE when the 5G UE moves out of 5G coverage (Arora, [0033] discloses inter-RAT handover’s may be provided at the gateway by proxying handover communications from one RAT into appropriate handover communications towards the core network of another RAT and may be configured to provide one or more application aware inter-radio access technology slices across CDMA, 3G, 4G, 5G and wireless local area networking technologies; Fan, [0034] discloses an interworking mechanism can be implemented between CDMA 2000 and LTE such as a single radio voice call continuity SRVCC interworking mechanism to address the voice call originated from the LTE network and handoff to CDMA 2000 1x network when the mobile station is moving out of the LTE coverage.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that handover is managed and preformed between the different systems when the mobile moves out of the 5G coverage area as is a common property of handover in order to continue receiving service even when no longer in the previous coverage area).


Claim 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US Patent Publication 2018/0220339 herein after referenced as Arora) in view of Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal) in view of Salkintzis (US Patent Publication 2019/0215691 herein after referenced as Salkintzis) and further in view of YOO et al. (US Patent Publication 2021/0136859 herein after referenced as Yoo).    

Regarding claim 2 and claim 8 and claim 14, Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses:
The method of claim 1 further comprising and The system of claim 7 and The computer-readable medium of claim 13 further comprising instructions for supporting, by the 5G standalone base station, 4G/LTE as fallback (Arora, [0031] discloses supports both 3G circuit-switched fallback for the 4G network; Arora, [0033] discloses inter-RAT handover’s may be provided at the gateway by proxying handover communications from one RAT into appropriate handover communications towards the core network of another RAT and may be configured to provide one or more application aware inter-radio access technology slices across CDMA, 3G, 4G, 5G and wireless local area networking technologies.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the invention can be implemented to include a fallback from 5G to 4G).
  Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses performing a fall back as well as discloses a 5G network but fails to explicitly disclose performing a fall back from the 5G network to a 4G/LTE network when there is no coverage and therefore fails to disclose “supporting, by the 5G standalone base station, 4G/LTE as fallback when there is no 5G coverage.”
In a related field of endeavor, Yoo discloses:
supporting, by the 5G base station, 4G/LTE as fallback when there is no 5G coverage (Yoo, [0061] discloses the UE performs registration / attach independently of 4G and 5G and if the UE enters a 5G coverage, the 5G connection is generated and user traffic is transmitted through the 5G network and if the UE gets out of the 5G coverage, the 5G connection is released and the connection falls back to the 4G network and user traffic is transmitted to the 4G).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora in view of Fang in view of Panchal and further in view of Salkintzis to incorporate the teachings of Yoo for the purpose of ensuring that the invention is implemented to incorporate utilizing newer and up to date networks such as 5G as well as making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation as taught by Arora) with another known element and comparable device utilizing a known technique (i.e. performing a process of providing a multi network system that includes 4G network and performs a fall back operation and wherein the fall back operation is from a 5G network to a 4G network when 5G is unavailable and selecting 5G when available as taught by Yoo) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of providing a multi network system that includes 4G network and performs a fall back operation (i.e. as taught by Arora & Yoo) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US Patent Publication 2018/0220339 herein after referenced as Arora) in view of Fang et al. (US Patent Publication 2010/0317378 herein after referenced as Fang) in view of Panchal et al. (US Patent Publication 2020/0100137 herein after referenced as Panchal) in view of Salkintzis (US Patent Publication 2019/0215691 herein after referenced as Salkintzis) in view of KIM (US Patent Publication 2019/0253944 herein after referenced as Kim) and further in view of Liao (US Patent Publication 2021/0058748 herein after referenced as Liao).    

Regarding claim 3 and claim 9 and claim 15, Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses:
The method of claim 1 further comprising (see claim 1) and The system of claim 7 (see claim 7) and The computer-readable medium of claim 13 further comprising instructions for performing, by the IWF, mapping(Arora, [0049] discloses the virtualization gateway includes a user equipment module containing S1/X2 handover mapping table).
Arora in view of Fang in view of Panchal and further in view of Salkintzis discloses the hybrid gateway having mapping functionality and performing a handover in different radio networks as well as discloses a 4G network element in communication with a 5G network element but fails to disclose that a mapping is being performed and therefore fails to disclose “mapping between 5G SA NAS and 4G NAS; N2 and Sl-AP; and N3 and Sl-U.”
	In a related field of endeavor, Kim discloses;
mapping between 5G SA NAS and 4G NAS; (Kim, [0083] discloses the core network entity may convert UE context stored for the UE to perform the handover to evolved packet core EPC UE context and may map data flows to EPS bearers or fallback from data flows to EPS bearers and may convert a 5G NAS message to an LTE NAS message and may map and/or convert 5G security context to EPS security context; Kim, [0094] discloses 5G and the LTE have different CN contexts, different QoS frameworks and a difference in whether a slicing is supported or not and therefore it is necessary to establish a handover procedure taking these differences into account).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora in view of Fang in view of Panchal and further in view of Salkintzis to incorporate the teachings of Kim for the purpose of providing the system with a means to take the differences between the different radio network system (Kim, [0094]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of mapping parameters as taught by Arora) with another known element and comparable device utilizing a known technique (i.e. performing a process of mapping parameters wherein a mapping and conversion of 5G parameters to corresponding 4G parameters is performed as taught by Kim) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of mapping parameters (i.e. as taught by Arora & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
 Arora in view of Fang in view of Panchal in view of Salkintzis and further in view of Kim discloses performing a mapping and conversion of 5G parameters to 4G parameters but fails to explicitly disclose that the N2 parameter corresponds to an S1-AP parameter and an N3 parameter corresponds to a S1-U parameter and therefore fails to disclose “mapping between N2 and S1-AP; and N3 and S1-U.”
	In a related field of endeavor, Liao discloses:
mapping between N2 and S1-AP; and N3 and S1-U (Liao, [0040] discloses the N3IWF is a network function responsible for interworking the 3GPP core network and the non-3GPP access network and the N3 interface is similar to the S1-U interface and the N2 interface is similar to the S1-AP interface).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Arora in view of Fang in view of Panchal in view of Salkintzis and further in view of Kim to incorporate the teachings of Liao for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of mapping 5G parameters to 4G parameters as taught by Kim) with another known element and comparable device utilizing a known technique (i.e. performing a process of mapping 5G parameters to 4G parameters wherein the parameters include mapping N3 interface to S1-U interface as well as mapping the N2 interface to S1-AP interface as taught by Liao) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of mapping 5G parameters to 4G parameters (i.e. as taught by Kim & Liao) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645